              Case 20-03237 Document 61 Filed in TXSB on 04/09/21 Page 1 of 2




                                 UNITED STATES BANKRUPTCY COURT
                                   SOUTHERN DISTRICT OF TEXAS
                                                                                                                    ENTERED
                                         HOUSTON DIVISION                                                           04/09/2021



    In re:                                                     Case No. 18-34658

    Houtex Builders, LLC, et al.1                              Chapter 11

              Debtors.                                         Jointly Administered


    Houtex Builders, LLC, 2203 Looscan Lane,                   Adversary No. 20-03237
    LLC, and 415 Shadywood, LLC,

              Plaintiff,

    v.

    HL Builders, LLC f/k/a CD Homes, LLC and
    Anna Williams,

              Defendants.


      ORDER GRANTING JOINT EMERGENCY MOTION OF THE DEBTORS AND
    SPIRIT OF TEXAS BANK SSB FOR JOINDER OF SPIRT OF TEXAS BANK SSB AS
     A NAMED PARTY PLAINTIFF IN ADVERSARY PROCEEDING AND RELATED
                                  RELIEF


             The Court, having considered the Joint Emergency Motion of the Debtors and Spirit of

Texas Bank ssb for Joinder of Spirt of Texas Bank ssb as a Named Party Plaintiff in Adversary

Proceeding and Related Relief (the “Motion”), any responses to the Motion, the statements of

counsel, and the record in the above-captioned adversary proceeding, finds that good and sufficient

cause exists to grant the relief requested. Therefore, IT IS HEREBY ORDERED THAT:




1
             The names of the Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal
             tax identification number, are: HouTex Builders, LLC (2111); 2203 Looscan Lane, LLC (1418); and 415
             Shadywood, LLC (7627).
           Case 20-03237 Document 61 Filed in TXSB on 04/09/21 Page 2 of 2




          1.      Spirit of Texas Bank ssb shall be joined as a named party plaintiff in the above

captioned adversary proceeding.

          2.      The captioned for the adversary proceeding shall be amended as follows:


 In re:                                                Case No. 18-34658

 Houtex Builders, LLC, et al.                          Chapter 11

           Debtors.                                    Jointly Administered


 Spirit of Texas Bank ssb, as the assignee of          Adversary No. 20-03237
 claims of Houtex Builders, LLC, 2203
 Looscan Lane, LLC, and 415 Shadywood,
 LLC,

           Plaintiff,

 v.

 HL Builders, LLC f/k/a CD Homes, LLC and
 Anna Williams,

           Defendants.



          3.      The Clerk of the Court shall amend the court records to reflect that Spirit of Texas

Bank, SSB is a plaintiff in the above-captioned adversary proceeding.



____________, 2021
                April 09,04,2021
                   April     2018
                                                __________________________________________
                                                UNITED STATES BANKRUPTCY JUDGE




                                                   2
